Per Curiam,
Lizzie Appelbaum, one of the plaintiffs in this action, was a passenger in a car of the defendant which came into collision with another of its cars. The cars were running at right angles to each other and the collision was so severe as to shatter to some extent the side of the car in which she was riding and to break the glass in its windows. She testified that her side and shoulder were struck by the window sill and side of the car. She was at the time pregnant and immediately following the collision she had severe pains throughout her body and has since suffered from them and from extreme nervousness and hysteria. There were no bruises on her body nor external evidence of physical injury. Her physicians testified that she was suffering from traumatic hysteria following an injury or accident of some kind, and that such cases are not unusual where there are no bruises or marks on the body.
The question at the trial was whether from the evidence adduced by her, her health being shown to have been good before the accident, a causal connection between the condition from which she was suffering and the defendant’s negligence could be inferred with reasonable certainty. This question was submitted to the jury with great care and with clear instructions that if she sustained no actual physical injury but simply suffered from fright and nervous shock there could be no recovery. A jury may not be allowed to guess at the cause of an injury nor to select one of a number of equally probable causes, but here a sufficient cause was *84shown, and no other cause was suggested by the testimony. Whether it was the actual cause was a question for the jury.
The judgment is affirmed.